DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sand screw (claim 44) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 36 is objected to because of the following informalities:  “set actuators” should be “set of actuators”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of these claims refers to the timing of the placing of the support structure relative to the timing of the placing of the blender unit.  The disclosure is silent regarding the order in which the systems are placed and thus does not specifically support the specific claimed sequences.

Claims 13-15, 30-33, 44, 47, 49-50, 55-56 and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13, 44, 47, 50, 55 and 56 refer to “the blender inlet” as if it is a required element of the claim but claim 6 does not require a blender or a blender inlet.  Claim 6 merely requires gravity feed outlets that are adapted to the deliver material to a blender inlet.  The blender and/or blender inlet are not required by the claim and thus further defining the relationship is indefinite given the blender inlet need not be present.  These claims should either introduce the blender inlet as a required element of the claim or depend from a claim which actually requires the blender inlet. 
Claims 30 and 32 recites the limitation "the one or more portable containers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 includes that “the one or more gravity feed outlets have an angle of repose such that the bulk material exiting the chutes is able to choke the flow of the bulk material through the chutes.”  This renders the claim indefinite as the angle of repose will vary based on the material being handled.  As such the scope of the claim (and required angle) cannot be determined without knowing the details of the material being handled.
Claim 81 includes “reducing spillage of the bulk material and/or decreasing dust generation while delivering the bulk material from the one or more portable containers into the blender inlet.” This is indefinite as it is not clear what the reduction or decrease is relative to.  Furthermore, what action is actually be taken is unclear given the step is recited in terms of the result rather the means for achieving the result.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-26, 29-32, 37-44, 55-60, 62, 68, 74, 76-79 and 81 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,150,612 to Pham.
Regarding claim 1 Pham discloses a method, comprising: receiving one or more portable containers of bulk material onto a frame of a portable support structure disposed proximate a blender inlet (installing silo on support); and feeding the bulk material from the one or more portable containers directly into the blender inlet via one or more gravity feed outlets of the portable support structure (see figure 3 showing material being metered into the blender inlet).
Regarding claim 2 Pham discloses positioning a blender unit having the blender inlet underneath the portable support structure after positioning the portable support structure (see col. 5 lines 55-60, blender positioned in area below silos).
Regarding claim 3 Pham discloses positioning the portable support structure over a blender unit having the blender inlet such that the one or more gravity feed outlets are disposed in the blender inlet after positioning the blender unit (see figure 3).
Regarding claims 5 and 12 Pham discloses transporting the portable support structure to a site via a trailer unit, wherein the portable support structure is integrated with the trailer unit (see figure 10).
Regarding claim 6 Pham discloses a method, comprising: providing and/or using a portable support structure at a well job site, wherein the portable support structure is adapted for receiving one or more portable containers carrying bulk material, and wherein the portable support structure comprises one or more gravity feed outlets adapted for delivering the bulk material from the one or more portable containers directly into a blender inlet (see e.g., figures 3 and 12).
Regarding claim 7 Pham discloses the portable support structure is configured to receive up to three portable containers at one time, and wherein the portable containers are substantially at the same elevation when received onto the frame of the portable support structure (see figure 1a).
Regarding claim 8 Pham discloses the portable support structure is adapted for receiving the blender inlet proximate the one or more gravity feed outlets (see figure 3).
Regarding claim 9 Pham discloses positioning a blender unit having the blender inlet underneath the portable support structure after positioning the portable support structure (see col. 5 lines 55-60).
Regarding claim 10 Pham discloses positioning the portable support structure over a blender unit having the blender inlet such that the one or more gravity feed outlets are disposed in the blender inlet after positioning the blender unit (see figure 3).
Regarding claim 13 Pham discloses delivering the bulk material from the one or more portable containers directly into the blender inlet; mixing the bulk material to produce a treating fluid; and pumping the treating fluid into a well (col. 1 lines 32-45).
Regarding claims 14-18 and 20-22 see col. 1 lines 32-45.
Regarding claim 19 Pham discloses metering flow of the bulk material from a hopper to a mixer of a blender unit having the blender inlet (see figure 3, col. 8 lines 4-30 and col. 10 lines 22-38).
Regarding claim 23 Pham discloses the portable support structure is configured to receive up to three portable containers at one time (see figure 1b).
Regarding claim 24 Pham discloses the portable containers are at substantially the same elevation when received onto the frame of the portable support structure at the same time (see figure 1b).
Regarding claim 25 Pham discloses selectively placing and removing the one or more portable containers on the portable support structure (installing silos on base).
Regarding claim 26 Pham discloses lifting the one or more portable containers via a hoisting mechanism (see figure 17).
Regarding claims 29-31 see figures 11, 13 and 14, silos each connect at the corners to the base structure.
Regarding claim 32 Pham discloses each of the one or more portable containers further comprises a discharge gate for allowing the bulk material to flow therefrom when open (see figure 3).
Regarding claim 37 Pham discloses the portable support structure further comprises slots or mechanical features for interfacing with a hoisting mechanism (see figure 12).
Regarding claim 38 and 57 Pham discloses corner supports (or outriggers) for distributing weight along the ground surface (see figure 12).
Regarding claims 39-44 see figure 3 and col. 10 lines 25-50.
Regarding claims 55 and 56 see col. 5 lines 50-60.
	Regarding claims 58-60 and 62 see controller 48 and col. 8 lines 15-30 and col. 10 lines 20-40).
	Regarding claim 68 Pham discloses the portable support structure further comprises one or more sensors to take measurements and provide sensor feedback to a control system (col. 13 lines 15-25).
Regarding claims 74 and 76-78 Pham discloses the portable support structure further comprises one or more fill level sensors (or load cells) to detect a level of the bulk material present in a blender hopper (col. 13 lines 15-25).
Regarding claim 79 Pham discloses outputting a command from a control system for an operator or automated system to position the one or more portable containers onto the portable support structure (initiating tilting of silo onto base).
Regarding claim 81 Pham discloses reducing spillage of the bulk material and/or decreasing dust generation while delivering the bulk material from the one or more portable containers into the blender inlet (col. 10 lines 10-15).

Claim(s) 6-8, 12, 19, 23-25, 27-33, 35, 37-50, 54-56, 64-66 and 81 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,725,233 to Oren.
Regarding claim 6 Oren discloses a method, comprising: providing and/or using a portable support structure at a well job site, wherein the portable support structure is adapted for receiving one or more portable containers carrying bulk material, and wherein the portable support structure comprises one or more gravity feed outlets adapted for delivering the bulk material from the one or more portable containers directly into a blender inlet (see figures 9-10).  Examiner notes that the claim does not actually require a blender or blender inlet and Oren is capable of feeding material in the claimed manner.  Additionally, the conveyor could be considered a blender inlet when that element is not further defined.
Regarding claims 7, 23, 24 Oren discloses the portable support structure is configured to receive up to three portable containers at one time, and wherein the portable containers are substantially at the same elevation when received onto the frame of the portable support structure (see figure 9).
Regarding claims 8, 19, 39-44, 55-56  as discussed above regarding claim 6 Oren is capable of interacting with a blender inlet in this manner and thus reads on the claims because the blender/blender inlet is not actually required by the claims.
Regarding claim 12 Oren discloses transporting the portable support structure to a site via a trailer unit, wherein the portable support structure is integrated with the trailer unit (see figure 10 and col. 13 lines 25-30).
Regarding claim 25 Oren discloses selectively placing and removing the one or more portable containers on the portable support structure (installing containers on the base).
Regarding claims 27-28 see figures 9-10.
Regarding claims 29-31 see 72/74 and col. 11 lines 50-60.
Regarding claim 32 see gate 44.
Regarding claims 33 and 35 see actuators 78 and col. 12 lines 1-6.
Regarding claims 37-38 see figures 9 and 10.
Regarding claims 50 and 54 see 84.
Regarding claims 64-66 see actuators 78, position 80 vs 82 (see figure 5) acts as an indicator. 
Regarding claim 81 Oren discloses reducing spillage of the bulk material and/or decreasing dust generation while delivering the bulk material from the one or more portable containers into the blender inlet (col. 15 lines 20-27).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, 61 and 70-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham.
As discussed above Pham discloses all the limitations of the claims except:
Regarding claims 5 and 11 removing the portable support structure from a trailer via a hoisting mechanism and positioning the portable support structure at a site.
Pham teaches non wheeled support structures (50) that are “positioned on the mat” (col. 13 lines 40-42).  While Pham is silent regarding how the support structure is positioned it is well known to use hoisting mechanisms (cranes, large forklift etc.) for moving objects in such settings.
As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include removing the portable support structure from a trailer via a hoisting mechanism and positioning the portable support structure at a site because doing so is well known and the standard practice for locating non-wheeled objects at such sites.
Regarding claim 61 the one or more processor components passively log one or more operations at the well site and/or location of the bulk materials at the well site.
Pham is silent regarding logging per se, but is capable of controlling gates to blend particular materials (see col. 10 lines 25-35).
As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include the one or more processor components passively log one or more operations at the well site and/or location of the bulk materials at the well site because doing so would allow the operators to know if a particular blend is possible because it is necessary know which materials are where and how much of each exists in order to carry out the blending process.
Regarding claims 69-73 the support structure further comprises one or more cameras to provide optical feedback of operations involving the portable support structure, the one or more cameras are directed toward where a hoisting mechanism engages the portable support structure, controlling an operation concerning the portable support structure based on optical feedback received from the one or more cameras, positioning a blender unit relative to the support structure based on optical feedback received from the one or more cameras and detecting a proximity of the blender inlet to the support structure based on optical feedback received from the one or more cameras.
Cameras are well known for providing remote monitoring of movement and alignment operations.  This includes cameras used on remote control fork lifts as well as cameras used to align pulling vehicles to trailers during connection.
As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include the support structure further comprises one or more cameras to provide optical feedback of operations involving the portable support structure, the one or more cameras are directed toward where a hoisting mechanism engages the portable support structure, controlling an operation concerning the portable support structure based on optical feedback received from the one or more cameras, positioning a blender unit relative to the support structure based on optical feedback received from the one or more cameras and detecting a proximity of the blender inlet to the support structure based on optical feedback received from the one or more cameras, because doing so merely entails using known techniques to provide predictable results of improved accuracy in aligning components.
Regarding claim 74 the portable support structure further comprises one or more fill level sensors to detect a level of the bulk material present in a blender hopper.
Pham teaches sensors for monitoring system functions and in particular silo contents (col. 13 lines 17-27).  
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include the portable support structure further comprises one or more fill level sensors to detect a level of the bulk material present in a blender hopper because doing so would provide additional control of the blending operation (as discussed at col. 13 lines 20-24) and the status of material in the hopper (see figure 3).

Claim(s) 34, 36, 51-53 and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren.
As discussed above Oren discloses all the limitations of the claims except:
Regarding claims 34 and 36 the actuators rotatably engage the discharge gates and the portable support structure further comprises a set actuators disposed on opposite sides of the frame for actuating the discharge gate of a single portable container.
That said rotatable actuators are known and duplicating parts does not generally patentably distinguish a claim from the prior art.  See MPEP 2144.04 VI B.
As such it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Oren to include the actuators rotatably engage the discharge gates and the portable support structure further comprises a set actuators disposed on opposite sides of the frame for actuating the discharge gate of a single portable container because doing so merely entails substituting one known actuator for another or provide an additional actuator, additionally it is noted that the container of Oren already has pins (48/58) for engaging an actuator on either side.  
Regarding claims 51-53 the one or more gravity feed outlets each have an angle of inclination from a horizontal plane between approximately 25 and 55 degrees, the one or more gravity feed outlets each have an angle of inclination from a horizontal plane between approximately 35 and 45 degrees, the one or more gravity feed outlets each have an angle of inclination from a horizontal plane of approximately 40 degrees.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Oren to include the one or more gravity feed outlets each have an angle of inclination from a horizontal plane between approximately 25 and 55 degrees, the one or more gravity feed outlets each have an angle of inclination from a horizontal plane between approximately 35 and 45 degrees, the one or more gravity feed outlets each have an angle of inclination from a horizontal plane of approximately 40 degrees because Oren shows an angle of inclination and it is well known in gravity feed systems to select an angle based on the material to be handled to provide the desired gravity feed characteristics.
	Regarding claim 80 comprising sensing a particle size, bulk volume, weight, type, material, and/or supplier of the bulk material disposed in one of the portable containers using an RFID tags.
	It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Oren to include sensing a particle size, bulk volume, weight, type, material, and/or supplier of the bulk material disposed in one of the portable containers using an RFID tags because RFID tags are well known and widely used to provide information about an object and knowing the properties of the material in container is necessary in order to complete a blending operation.

Claim(s) 65 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of US 2013/0142601 to McIver.
Pham discloses all the limitations of the claims except the portable support structure further comprises one or more indicators for providing information about the operation of the portable support structure and the one or more indicators include one or more lights that indicate whether one or more discharge gates on the one or more portable containers are in an open position or in a closed position.
McIver teaches the portable support structure further comprises one or more indicators (LED sign, para 0056) for providing information about the operation of the portable support structure and the one or more indicators include one or more lights that indicate whether one or more discharge gates on the one or more portable containers are in an open position or in a closed position (if value is decreasing gate is open) in order to indicate the contents and fill level of each container.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Pham to include the portable support structure further comprises one or more indicators for providing information about the operation of the portable support structure and the one or more indicators include one or more lights that indicate whether one or more discharge gates on the one or more portable containers are in an open position or in a closed position, as taught by McIver, in order to indicate the contents and fill level of each container.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652